



EXHIBIT 10.5


WASHINGTON TRUST BANCORP, INC.
2013 STOCK OPTION AND INCENTIVE PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT
Name of Grantee: NAME
No. of Target Shares: NUMBER OF SHARES
Grant Date: GRANT DATE
Vesting Date: VESTING DATE
Pursuant to the Washington Trust Bancorp, Inc. 2013 Stock Option and Incentive
Plan (the “Plan”) as amended through the date hereof, Washington Trust Bancorp,
Inc. (the “Corporation”) hereby grants a Performance Share Unit Award (an
“Award”) to the Grantee named above. No shares of Stock shall be issued unless
the provisions of Paragraph 2, 3, 4 or 5 are satisfied.
1.Defined Terms. For purposes of this Agreement, the following terms shall mean:


(a)
Performance Measurement Period: MEASUREMENT PERIOD. Performance will be assessed
for each calendar year in the Performance Measurement Period.



(b)
Acceleration Event Date: The date of the Grantee’s death, Retirement or
Permanent Disability or a Change in Control of the Corporation.



(c)
Shortened Performance Measurement Period: The period from PERFORMANCE START
through the Acceleration Event Date. Performance will be assessed as available
for each year within the Shortened Performance Measurement Period. Calendar year
performance will be used for each completed year; and for any partial years,
year-to-date performance through the completed calendar quarter immediately
preceding or coinciding with the Acceleration Event Date. Performance for a
partial year will be weighted accordingly.



(d)
Peer Group: SNL Index of banks and thrifts located in New England and
Mid-Atlantic with assets of PEER GROUP as constituted at the end of the
Performance Measurement Period or Shortened Performance Measurement Period, as
applicable.



(e)
Retirement: Separation from service from the Corporation or a Subsidiary after
attaining age 65 or after attaining age 55 with at least ten years of service.



(f)
Permanent Disability: The Grantee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months or the Grantee is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Corporation or a Subsidiary.



2.Issuance of Stock. The actual number of shares of Stock to be issued to the
Grantee will vary depending upon the Corporation’s performance during the
Performance Measurement Period with respect to core return on equity (“Core
ROE”) and core earnings per share growth (“Core EPS Growth”) relative to Core
ROE and





--------------------------------------------------------------------------------





Core EPS Growth for the same period by the Peer Group. Core ROE and Core EPS
Growth performance will receive equal weighting. The Corporation’s relative
performance ranking in Core ROE and Core EPS Growth in each calendar year in the
Performance Measurement Period will be averaged to determine the actual number
of shares of Stock, if any, to be issued to the Grantee pursuant to the
following table:
Corporation’s Performance
vs. Peer Group’s Performance
Percentage of Target Shares
Below 25th percentile
0%
25th percentile
50%
50th percentile
100%
75th percentile
150%
100th percentile
200%



The percentage of Target Shares to be issued where performance achievement is
between stated percentiles is determined based on a straight line interpolation.
Notwithstanding the foregoing, if relative performance for either the
Corporation’s Core ROE or Core EPS Growth is less than the 25th percentile
relative to the Peer Group’s, the Award will be forfeited.
Once performance results for the Corporation and the Peer Group are available,
the Administrator shall certify performance achievement within ten (10) days.
Upon certification by the Administrator and subject to continued employment of
the Grantee by the Corporation through the Vesting Date, the number of shares of
Stock determined pursuant to this Paragraph 2 shall be issued and delivered to
the Grantee, either via book entry or actual stock certificates, and the
Grantee’s name shall be entered as the stockholder of record on the books of the
Corporation, within ten (10) days following such certification or Vesting Date,
if later. Thereupon, the Grantee shall have all the rights of a shareholder with
respect to such shares, including voting and dividend rights.
3.Death of the Grantee Prior to Issuance of Stock. In the event of the Grantee’s
death prior to the end of the Performance Measurement Period, the Administrator
shall determine the number of shares of Stock to be issued to the Grantee’s
beneficiary or estate in accordance with the principles set forth in Paragraph 2
based upon the Corporation’s performance relative to the Peer Group’s during the
Shortened Performance Measurement Period. In the event of the Grantee’s death
after the end of the Performance Measurement Period but prior to the Vesting
Date, the Administrator shall determine the number of shares of Stock to be
issued to the Grantee’s beneficiary or estate in accordance with the provisions
of Paragraph 2. The requirement that the Grantee be employed by the Corporation
through the Vesting Date shall be waived in the event of the Grantee’s death.
Stock shall be issued within 90 days of the Grantee’s death or the date that the
Administrator certifies the performance achievement of the Corporation, if
later.


Notwithstanding the foregoing, in the event the Grantee dies prior to the
completion of at least one full calendar quarter in the Shortened Performance
Measurement Period, no shares of Stock will be issued to the Grantee’s
beneficiary or estate.
4.Retirement or Permanent Disability of the Grantee Prior to Issuance of Stock.
In the event of the Grantee’s Retirement or Permanent Disability prior to the
end of the Performance Measurement Period, the Administrator shall determine the
number of shares of Stock to be issued in accordance with the principles set
forth in Paragraph 2 based upon the Corporation’s performance relative to the
Peer Group’s during the Shortened Performance Measurement Period. In the event
of the Grantee’s Retirement or Permanent Disability after the end of the
Performance Measurement Period but prior to the Vesting Date, the Administrator
shall determine the number of shares of Stock to be issued to the Grantee in
accordance with the provisions of Paragraph 2. The requirement that the Grantee
be employed by the Corporation through the Vesting Date shall be waived in the
event of the Grantee’s Retirement or Permanent Disability. The actual number of
shares of Stock to be issued to the Grantee pursuant to this Paragraph 4 shall
be determined by multiplying the number of shares determined by the
Administrator pursuant to the preceding sentences by a fraction, the numerator
of which shall be the number of full





--------------------------------------------------------------------------------





calendar months from the Grant Date through the Grantee’s Retirement or
Permanent Disability, and the denominator of which shall be VEST MONTHS.


If the Grantee becomes entitled to the shares on account of Permanent
Disability, the shares of Stock shall be issued to the Grantee within 90 days
after the Grantee is determined to be permanently disabled. If the Grantee
becomes entitled to the shares on account of his Retirement, the shares of Stock
so determined under this Paragraph 4 shall be issued to Grantee in the seventh
month after the Grantee’s Retirement.
Notwithstanding the foregoing, in the event the Grantee’s Retirement or
Permanent Disability occurs prior to the completion of at least one full
calendar quarter in the Shortened Performance Measurement Period, no shares of
Stock will be issued to the Grantee.
5.Change in Control. In the event a Change in Control of the Corporation (as
defined in the Plan) occurs prior to the end of the Performance Measurement
Period, the Administrator shall determine the number of shares of Stock to be
issued in accordance with the principles set forth in Paragraph 2 based upon the
Corporation’s performance relative to the Peer Group’s during the Shortened
Performance Measurement Period. In the event a Change in Control of the
Corporation (as defined in the Plan) occurs after the end of the Performance
Measurement Period but prior to the Vesting Date, the Administrator shall
determine the number of shares of Stock to be issued to the Grantee in
accordance with the provisions of Paragraph 2. The requirement that the Grantee
be employed by the Corporation through the Vesting Date shall be waived in the
event of a Change in Control of the Corporation.


If the Change in Control of the Corporation qualifies as a “change in control
event” within the meaning of Section 409A of the Internal Revenue Code of 1986,
as amended and the regulations promulgated thereunder (“Section 409A”), the
shares of Stock so determined under this Paragraph 5 (or cash equivalent if
shares of Stock are no longer available) shall be issued to the Grantee
immediately following the Change in Control of the Corporation, subject to
certification of performance achievement of the Corporation within ten (10) days
after performance results for the Corporation and the Peer Group become
available. If the Change in Control of the Corporation does not qualify as a
“change in control event” within the meaning of Section 409A, and subject to
certification of performance achievement of the Corporation within ten (10) days
after performance results for the Corporation and the Peer Group become
available, the shares of Stock so determined under this Paragraph 5 (or cash
equivalent if shares of Stock are no longer available) shall be issued to the
Grantee upon the earliest of (i) the Vesting Date, (ii) the Grantee’s death, or
(iii) the Grantee’s “separation from service” within the meaning of Section
409A; provided, however, that if the Grantee is a “specified employee” within
the meaning of Section 409A upon his separation from service, the issuance shall
be delayed until the seventh month after the Grantee’s separation from service.
Notwithstanding the foregoing, in the event the Change in Control of the
Corporation occurs prior to the completion of at least one full calendar quarter
in the Shortened Performance Measurement Period, no shares of Stock will be
issued to the Grantee.
6.Restrictions and Conditions.


(a)The Award granted herein may not be sold, assigned, transferred, pledged or
otherwise encumbered or disposed of by the Grantee prior to issuance of shares
of Stock.


(b)If the Grantee’s employment with the Corporation and its Subsidiaries is
voluntarily or involuntarily terminated for any reason (other than death,
Permanent Disability, Retirement or after a Change in Control) prior to the
Vesting Date, the Award shall automatically be forfeited.


(c)If the Corporation is required to prepare an accounting restatement or due to
the material noncompliance with any financial reporting requirement under the
Federal securities laws, the Grantee is required to reimburse the Corporation
for the value of shares of Stock issued to GENDER under this Award that would
not have been earned based on the restated financial results.







--------------------------------------------------------------------------------





7.Dividend Equivalent. Upon the issuance of shares of Stock to the Grantee, the
Corporation shall also provide the Grantee with a lump sum cash payment in an
amount equal to the amount of dividends per share paid by the Corporation from
the Grant Date through the share issuance date multiplied by the number of
shares of Stock actually issued to the Grantee.


8.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.


9.Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Corporation or make arrangements satisfactory to the Administrator
for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event. The Grantee may elect to have the tax
withholding obligation satisfied, in whole or in part, by authorizing the
Corporation to withhold from shares of Stock to be issued, a number of shares of
Stock with an aggregate Fair Market Value that would satisfy the withholding
amount due.


10.Miscellaneous.


(a)Notice hereunder shall be given to the Corporation at its principal place of
business, and shall be given to the Grantee at the address maintained in the
Corporation’s payroll records, or in either case at such other address as one
party may subsequently furnish to the other party in writing.


(b)This Agreement does not confer upon the Grantee any rights with respect to
continuation of employment by the Corporation or any Subsidiary.


(c)This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Rhode Island, applied without regard to conflict of law
principles.


                        
WASHINGTON TRUST BANCORP, INC
 
By:




 
Name
 
Title



I hereby accept the Award in accordance with the terms of this Agreement.
                        
 
 
 
 
 
 






